DETAILED ACTION

EXAMINER’S AMENDMENT & STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Amendment & Claim Status………………………………………………………………… 2
Allowable Subject Matter………………………………………………………………….… 2
Reasons for Indicating Allowable Subject Matter…………………………………….. 5
Conclusion….............................................................................................................................. 9



Amendments & Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to amendment filed 3/24/2021.Claims 1, 3-9,11-20 are pending. In response to Amendment, the previous rejection of 
claims 1,3-9,11-20 under 35 U.S.C. 103 as being unpatentable over Cain et al (US 2015/0324948) in view of Brown et al (US 2014/0147041) are withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Austin Shelton on 5/19/2021.
The application has been amended as follows: 
1.	(Currently Amended) A method of processing video data, comprising:
obtaining a video frame;
identifying a region of pixels of the video frame;

identifying a subset of pixels within the region of pixels, the subset of pixels including less pixels than the region and including a first set of pixel characteristic values;
determining an average of the one or more pixel characteristics of the region of pixels;
scaling the averaged one or more pixel characteristics to obtain a scaled value; 
determining, using the scaled value, an amount to modify at least one pixel characteristic of the subset of pixels from the region of pixels;
encoding a set of data into the subset of pixels at least in part by modifying the at least one pixel characteristic of the subset of pixels by the determined amount by the determined amount, the subset of pixels include a second set of pixel characteristic values different from the first set of pixel characteristic values; and
generating an output frame including the modified at least one pixel characteristic for the subset of pixels. 

2.	(Canceled)  

3.	(Previously Presented)  The method of claim 1, wherein the one or more pixel characteristics of the region of pixels include a hue, a saturation, and a lightness of the region of pixels.

4.	(Previously Presented)  The method of claim 1, wherein the at least one pixel characteristic of the subset of pixels includes at least one of a hue, a saturation, or a lightness of the region of pixels.

5.	(Previously Presented)  The method of claim 1, wherein the at least one pixel characteristic of the subset of pixels includes a hue, a saturation, and a lightness of the region of pixels.

6.	(Currently Amended) The method of claim 1, wherein the one or more pixel characteristics of the region of pixels include at least one of hue, a saturation, or a lightness of the region of pixels.




7.	(Previously Presented)  The method of claim 1, wherein at least one pixel characteristic of an additional subset of pixels from an additional region of pixels in a subsequent video frame are modified to encode the set of data into the additional region of pixels, the subsequent video frame having an output order after the video frame, and wherein the additional region of pixels in the subsequent video frame is a different region than the region of pixels of the video frame.

8.	(Previously Presented)  The method of claim 1, further comprising:
obtaining a subsequent video frame, the subsequent video frame having an output order after the video frame;
identifying an additional region of pixels of the subsequent video frame, wherein the additional region of pixels is a different region than the region of pixels of the video frame;
determining one or more pixel characteristics of the additional region of pixels;
modifying, based on the one or more pixel characteristics of the additional region of pixels, at least one pixel characteristic of an additional subset of pixels from the additional region of pixels, wherein the modified at least one pixel characteristic of the additional subset of pixels encodes the set of data into the additional region of pixels; and
generating an additional output frame including the modified at least one pixel characteristics for the additional subset of pixels.

9.	(Currently Amended)  An apparatus, comprising:
one or more processors implemented in circuitry; and
a non-transitory machine-readable storage medium including instructions, which when executed on the one or more processors, cause the one or more processors to perform operations including:
obtaining a video frame;
identifying a region of pixels of the video frame;

identifying a subset of pixels within the region of pixels, the subset of pixels including less pixels than the region and including a first set of pixel characteristic values;	
determining an average of the one or more pixel characteristics of the region of pixels;
scaling the averaged one or more pixel characteristics to obtain a scaled value; 
determining, using the scaled value, an amount to modify at least one pixel characteristic of the subset of pixels from the region of pixels;
encoding a set of data into the subset of pixels at least in part by modifying the at least one pixel characteristic of the subset of pixels by the determined amount by the determined amount, the subset of pixels include a second set of pixel characteristic values different from the first set of pixel characteristic values; and
generating an output frame including the modified at least one pixel characteristic for the subset of pixels. 

10.	(Canceled) 

11.	(Previously Presented)  The apparatus of claim 9, wherein the one or more pixel characteristics of the region of pixels include a hue, a saturation, and a lightness of the region of pixels.

12.	(Previously Presented)  The apparatus of claim 9, wherein the at least one pixel characteristic of the subset of pixels includes at least one of a hue, a saturation, or a lightness of the region of pixels.

13.	(Previously Presented)  The apparatus of claim 9, wherein the at least one pixel characteristic of the subset of pixels includes a hue, a saturation, and a lightness of the region of pixels.

14.	(Currently Amended)  The apparatus of claim 9, wherein the one or more pixel characteristics of the region of pixels include at least one of hue, a saturation, or a lightness of the region of pixels.




15.	(Previously Presented)  The apparatus of claim 9, wherein at least one pixel characteristic of an additional subset of pixels from an additional region of pixels in a subsequent video frame are modified to encode the set of data into the additional region of pixels, the subsequent video frame having an output order after the video frame, and wherein the additional region of pixels in the subsequent video frame is a different region than the region of pixels of the video frame.

16.	(Previously Presented)  The apparatus of claim 9, the non-transitory machine-readable storage medium including instructions, which when executed on the one or more processors, cause the one or more processors to perform operations including:
obtaining a subsequent video frame, the subsequent video frame having an output order after the video frame;
identifying an additional region of pixels of the subsequent video frame, wherein the additional region of pixels is a different region than the region of pixels of the video frame;
determining one or more pixel characteristics of the additional region of pixels;
modifying, based on the one or more pixel characteristics of the additional region of pixels, at least one pixel characteristic of an additional subset of pixels from the additional region of pixels, wherein the modified at least one pixel characteristic of the additional subset of pixels encodes the set of data into the additional region of pixels; and
generating an additional output frame including the modified at least one pixel characteristics for the additional subset of pixels.


obtain a video frame;            identify a region of pixels of the video frame;            determine one or more pixel characteristics of the region of pixels of the video frame, the one or more pixel characteristics including at least one of a hue, a saturation, or a lightness of the region of pixels;            identify a subset of pixels within the region of pixels, the subset of pixels including less pixels than the region and including a first set of pixel characteristic values;
determine an average of the one or more pixel characteristics of the region of pixels;
scale the averaged one or more pixel characteristics to obtain a scaled value; 
determine, using the scaled value, an amount to modify at least one pixel characteristic of the subset of pixels from the region of pixels;
encode a set of data into the subset of pixels at least in part by modifying the at least one pixel characteristic of the subset of pixels by the determined amount by the determined amount, the subset of pixels include a second set of pixel characteristic values different from the first set of pixel characteristic values; and
generate an output frame including the modified at least one pixel characteristic for the subset of pixels. 

18.	(Previously Presented)  The non-transitory computer-readable medium of claim 17, wherein the at least one pixel characteristic of the subset of pixels includes at least one of a hue, a saturation, or a lightness of the region of pixels.

19.	(Currently Amended)  The non-transitory computer-readable medium of claim 17, wherein the one or more pixel characteristics of the region of pixels include at least one of hue, a saturation, or a lightness of the region of pixels.




20.	(Previously Presented)  The non-transitory computer-readable medium of claim 17, wherein at least one pixel characteristic of an additional subset of pixels from an additional region of pixels in a subsequent video frame are modified to encode the set of data into the additional region of pixels, the subsequent video frame having an output order after the video frame, and wherein the additional region of pixels in the subsequent video frame is a different region than the region of pixels of the video frame.

				
				Allowable Subject Matter 
Claims 1,3-9,11-20 are allowed.
Reasons for Indicating Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 
Regarding claim 1, the prior art Cain et al teaches the method of processing video data, comprising: 
obtaining a video frame (The video stream 60, figure 1); identifying a region of pixels of the video frame of the video frame (define for each one of the video frames a set of rectangular patches, figure 8); 
identifying a subset of pixels within the region of pixels, the subset of pixels including less pixels than the region ( paragraph [0035-0036] );  determining one or more pixel characteristics of the region of pixels  of the video frame, the one or more pixel characteristics including at least one of a hue, a saturation, or a lightness of the region of pixels; ( a color element of the pixel may be represented; paragraph [0034-0035])modifying, based on the one or more pixel characteristics of the region of pixels, at least one pixel 
characteristic of a subset of pixels from the region of pixels (paragraph [0040-0041], figure 5A-5C). 

determining an average of the one or more pixel characteristics of the region of pixels; scaling the averaged one or more pixel characteristics to obtain a scaled value; and determining, using the scaled value, an amount to modify the at least one pixel characteristic of the subset of pixels from the region of pixels, wherein the at least one pixel characteristic of the subset of pixels is modified by the determined amount. 
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Claims 9 and 17 are allowable by analogy. 

					
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m.  .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



NANCY . BITAR
Examiner
Art Unit 2664

/NANCY BITAR/Primary Examiner, Art Unit 2664